Case: 17-40102      Document: 00514169990         Page: 1    Date Filed: 09/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 17-40102
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                        September 25, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

BRENDA VIANET MARTINEZ-MONTES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:16-CR-1368-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Brenda Vianet Martinez-Montes appeals her guilty plea to one count of
importing five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 952
and 960. She asserts that the factual basis for her guilty plea was inadequate
because the Government failed to meet its obligation to prove that she had
knowledge of the particular type and quantity of controlled substance involved
in her offense.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40102   Document: 00514169990     Page: 2   Date Filed: 09/25/2017


                                No. 17-40102

      As Martinez-Montes concedes, her argument is foreclosed by United
States v. Betancourt, 586 F.3d 303, 308–09 (5th Cir. 2009). There we held that
Flores-Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United
States v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the
Government is not required to prove knowledge of the drug type and quantity
as an element of a drug offense.      Accordingly, the motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                      2